                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER MOEHRL, on behalf of
himself and all others similarly situated,

       Plaintiff,
v.
                                               Case No. 1:19-cv-01610
THE NATIONAL ASSOCIATION OF
REALTORS, REALOGY HOLDINGS                     Hon. Andrea R. Wood
CORP., HOMESERVICES OF AMERICA,
INC., RE/MAX HOLDINGS, INC., and
KELLER WILLIAM REALTY, INC.,

       Defendants.

                           REALOGY HOLDINGS CORP.’S
                       LOCAL RULE 3.2 NOTICE OF AFFILIATES

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 3.2 of the

Northern District of Illinois, the undersigned counsel of record for Defendant Realogy Holdings

Corp. (“Realogy”), states as follows:

       1.      Realogy is a Delaware corporation and a publicly traded company. Realogy has

no parent companies.

       2.      No publicly traded entity owns 5% or more of Realogy’s stock.



Dated: July 15, 2019                               Respectfully submitted,

                                                   /s/ Kenneth M. Kliebard
                                                   Kenneth M. Kliebard
                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                   77 West Wacker Drive, Suite 500
                                                   Chicago, Illinois 60601
                                                   Tel: 312.324.1000
                                                   Fax: 312.324.1001
                                                   kenneth.kliebard@morganlewis.com
    Stacey Anne Mahoney, pro hac vice
    MORGAN, LEWIS & BOCKIUS LLP
    101 Park Avenue
    New York, New York10178
    Tel: 212.309.6000
    Fax: 212.309.6001
    stacey.mahoney@morganlewis.com

    Attorneys for Defendant Realogy Holdings
    Corp.




2
                               CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on July 15, 2019, I filed a copy of the

foregoing using the Court’s electronic filing system, which will send notification of the same to

all counsel of record.

                                            /s/ Kenneth M. Kliebard
